

Exhibit 10.4


APOLLO GLOBAL METRICS




PERFORMANCE SHARE AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and its subsidiaries and
the non–employee members of the Board to remain in the employ or service of the
Corporation or one or more of its subsidiaries by providing them with an
opportunity to acquire a proprietary interest in the success of the Corporation.


B.    Participant is to render valuable services to the Corporation or the
Apollo Global Subsidiary, and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Performance Shares. The Corporation hereby awards to Participant,
as of the Award Date indicated below, an award (the “Award”) of Performance
Shares under the Plan. Each Performance Share which vests pursuant to the terms
of this Agreement shall provide Participant with the right to receive one or
more shares of Class A Common Stock on the designated issuance date. The number
of shares of Class A Common Stock subject to the awarded Performance Shares, the
applicable performance vesting requirement for the Performance Shares, the rate
at which the vested Performance Shares are to convert into shares of Class A
Common Stock, the date on which the converted shares of Class A Common Stock
shall become issuable and the remaining terms and conditions governing the
Award, including the applicable service–vesting requirement and cut–back
provisions, shall be as set forth in this Agreement.


AWARD SUMMARY


Participant:
<NAME>
 
 
Award Date:
<AWARD_DATE>
 
 
Designated Number
    of 
Performance Shares:
The actual number of shares of Class A Common Stock that may become issuable
pursuant to the Performance Shares awarded under this Agreement shall be
determined in accordance with the Vesting Schedule below. For purposes of such
schedule, the designated number of Performance Shares to be utilized is
<SHARES> shares and shall constitute the “Target Number of Performance Shares”
for purposes of this Agreement.



Vesting Schedule:
The number of shares of Class A Common Stock which may actually vest and become
issuable pursuant to the Award shall be determined pursuant to a two–step
process: (i)


1

--------------------------------------------------------------------------------



first the maximum number of shares of Class A Common Stock in which the
Participant can vest under the Performance Vesting section below shall be
calculated on the basis of the level at which the Performance Goal specified on
attached Schedule I is actually attained and (ii) then the number of shares
calculated under clause (i) in which Participant may actually become entitled
shall be determined on the basis of the number of Service Segments that the
Participant completes during the Performance Period in accordance with the
Service–vesting requirements set forth in Paragraph 3 below: provided, however,
that the number of shares of Class A Common Stock so determined shall be subject
to the cut–back provisions of Paragraph 5 below.


Performance Vesting: Attached Schedule I specifies the Performance Goal to be
attained for the specified Performance Period. Within ninety (90) days after the
completion of that Performance Period, the Plan Administrator shall determine
and certify the actual level of attainment for the Performance Goal. On the
basis of that certified level of attainment, the number of Performance Shares
will be multiplied by the applicable percentage (which may range from 0% to
____%) determined in accordance with the schedule of percentages set forth in
attached Schedule I. The number of shares resulting from such calculation shall
constitute the maximum number of shares of Class A Common Stock in which the
Participant may vest under this Award and shall be designated the
“Performance–Qualified Shares.” In no event may the number of such
Performance–Qualified Shares exceed ____% of the Target Number of Performance
Shares. Should the Performance Goal be attained at a level below the threshold
level specified in attached Schedule I, all of the Performance Shares subject to
this Award shall be immediately cancelled. The Participant shall thereupon cease
to have any further right, title or interest in the shares of Class A Common
Stock underlying those cancelled Performance Shares.


Service Vesting. The number of Performance–Qualified Shares to which the
Participant actually becomes entitled shall be determined in accordance with the
Service–vesting provisions set forth in Paragraph 3 below, subject to the
cut–back provisions of Paragraph 5 below.


Change in Control Vesting. The shares of Class A Common Stock underlying the
Performance Shares subject to this Award may also vest on an accelerated basis
in accordance with Paragraph 4 should a Change in Control of the Corporation or
a Change in Control of the Apollo Global Subsidiary occur prior to the
completion of the Performance Period.


Issuance Date:
The shares of Class A Common Stock which actually vest and become issuable
pursuant to the terms of this Agreement shall be issued in accordance with the
provisions of this Agreement applicable to the particular circumstances under
which such vesting occurs.



2.    Limited Transferability. Prior to the actual issuance of the shares of
Class A Common Stock which vest hereunder, Participant may not transfer any
interest in the performance shares subject to the Award or the underlying shares
of Class A Common Stock or pledge or otherwise hedge the sale of those
performance shares or the underlying shares of Class A Common Stock, including
(without limitation) any short sale or any acquisition or disposition of any put
or call option or other instrument tied to the value of the Class A Common
Stock. However, any shares of Class A Common Stock which vest hereunder but
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions

2

--------------------------------------------------------------------------------



of Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may make such a
beneficiary designation at any time by filing the appropriate form with the Plan
Administrator or its designate.


3.    Service Requirement.


(a)    The number of Performance–Qualified Shares calculated in accordance with
the Performance–Vesting provisions of Paragraph 1 and attached Schedule I
represent the maximum number of shares of Class A Common Stock in which
Participant can vest hereunder. Subject to the cut–back provisions of Paragraph
5 below, the actual number of shares of Class A Common Stock to which the
Participant shall become entitled shall be determined by multiplying the number
of Performance–Qualified Shares by a fraction, the numerator of which is the
total number of full Service Segments completed by the Participant within the
Performance Period and the denominator of which is the total number of Service
Segments comprising the entire Performance Period.


(b)    ADD ANY SPECIAL SERVICE–VESTING PROVISIONS REQUIRED BY EXISTING
EMPLOYMENT AGREEMENT WITH PARTICIPANT . In no event, however, shall the
Participant vest in any of the shares of Class A Common Stock subject to this
Award if the Corporation fails to attain the Performance Goal at the minimum
threshold level specified in the attached Schedule for that Performance Goal.


ALTERNATIVE


(b)    Should the Participant cease Service prior to the completion of a full
Service Segment within the Performance Period by reason of death, Disability or
an Involuntary Termination, then following the completion of the Performance
Period and the required certification of the number of Performance–Qualified
Shares subject to this Award, the Participant shall, with respect to that
partial Service Segment, vest in that additional number of shares of Class A
Common Stock (if any) determined by multiplying the certified number of
Performance–Qualified Shares by a fraction, the numerator of which is the number
of months of Service actually completed by the Participant during that
particular Service Segment (rounded up to the next whole month), and the
denominator of which is the total number of calendar months constituting the
entire Performance Period.


(c)    Except as otherwise provided in Paragraph 3(b), should the Participant’s
Service cease for any reason prior to the completion of the Performance Period,
then the Participant shall not vest in any additional Performance–Qualified
Shares following such cessation of Service, and all of the Participant’s right,
title and interest to any unvested Performance–Qualified Shares subject to this
Award shall immediately terminate.


4.    Change in Control. The following provisions shall apply only to the extent
a Change in Control of the Corporation or a Change in Control of the Apollo
Global Subsidiary is consummated prior to the completion of the Performance
Period and shall have no force or effect in the event the effective date of a
Change in Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary (whichever is the first to occur) occurs after the completion of such
Performance Period.


(a)    Should (i) a Change in Control of the Corporation or a Change in Control
of the Apollo Global Subsidiary (whichever is the first to occur) occur during
the first __________ (___) months of the Performance Period and (ii) the
Participant continues in Service through the effective date of that particular
Change in Control event, then the Participant shall immediately vest in that
number of shares of Class A

3

--------------------------------------------------------------------------------



Common Stock equal to the Target Number of Performance Shares set forth in
Paragraph 1, without any measurement of Performance Goal attainment to date.


(b)    Should (i) a Change in Control of the Corporation or a Change in Control
of the Apollo Global Subsidiary (whichever is the first to occur) occur at any
time on or after the completion of the first _________ (___) months of the
Performance Period and (ii) the Participant continues in Service through the
effective date of the applicable Change in Control event, then the Participant
shall immediately vest in the number of shares of Class A Common Stock equal to
the greater of:


(i)    the Target Number of Performance Shares set forth in Paragraph 1, or


(ii)    subject to the cut–back provisions of Paragraph 5 below, the number of
Performance–Qualified Shares determined by multiplying (A) the Target Number of
Performance Shares set forth in Paragraph 1 by (B) the applicable percentage
(determined in accordance with attached Schedule I) for the level at which the
Performance Goal is attained and certified by the Plan Administrator for an
abbreviated Performance Period ending with the close of the Corporation’s fiscal
quarter coincident with or immediately preceding the effective date of the
applicable Change in Control event.


(c)    The share calculation procedures set forth in subparagraphs (a) and (b)
of this Paragraph 5 shall also apply for purposes of determining the number of
shares to which the Service–vesting provisions of Paragraph 3(a) and (if
applicable) Paragraph 3(b) are to be applied in the event the Participant ceases
Service during the Performance Period and prior to the effective date of a
Change in Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary (whichever is the first to occur), and the resulting number of shares
shall be subject to the provisions of Paragraph 4(d) below. For purposes of such
calculation, the Performance Period shall continue to be measured as a ________
(___) calendar–month period ending ______________, as if the applicable Change
in Control event had not occurred.


(d)    Subject to the cut–back provisions of Paragraph 5 below, the number of
shares of Class A Common Stock to which the Participant becomes entitled on the
basis of the Performance Shares or Performance–Qualified Shares determined in
accordance with the foregoing provisions of this Paragraph 4 shall be issued to
Participant on the effective date of the Change in Control of the Corporation or
Change in Control of the Apollo Global Subsidiary, whichever is applicable, or
as soon thereafter as administratively practicable, but in no event later than
the later of (i) the last day of the calendar year in which the applicable
Change in Control event is effected or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following the effective date of that Change in
Control. The issuance shall be subject to the Corporation’s collection of the
applicable Withholding Taxes. Alternatively, in the event of a Change in Control
of the Corporation, the number of shares of Class A Common Stock to which the
Participant becomes entitled on the basis of the Performance Shares or
Performance–Qualified Shares determined in accordance with the foregoing
provisions of this Paragraph 4 and subject to the cut–back provisions of
Paragraph 5 may be converted into the right to receive for each such share the
same consideration per share of Class A Common Stock payable to the other
holders of such Class A Common Stock in consummation of that Change in Control,
and such consideration per share shall be distributed to the Participant at the
same time as such stockholder payments, but in no event shall such distribution
to the Participant be completed later than the later of (i) the last day of the
calendar year in which such Change in Control is effected or (ii) the fifteenth
(15th) day of the third (3rd) calendar month following the effective date of
that Change in Control. The distribution shall be subject to the Corporation’s
collection of the applicable Withholding Taxes.



4

--------------------------------------------------------------------------------



(e)    Except for the actual number of shares of Class A Common Stock in which
the Participant vests in accordance with this Paragraph 4, the Participant shall
cease to have any further right or entitlement to any additional shares of Class
A Common Stock under this Agreement following the effective date of the Change
in Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary (whichever is the first to occur).


(f)    This Agreement shall not in any way affect the right of the Corporation
or the Apollo Global Subsidiary to adjust, reclassify, reorganize or otherwise
change its respective capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its respective
business or assets.


5.    Discretionary Cut–Back. Notwithstanding any provision to the contrary in
this Agreement, the Plan Administrator shall retain full and complete discretion
to reduce the number of Performance–Qualified Shares calculated for the
Participant in accordance with the Performance–Vesting provisions of Paragraph 1
and the Service–vesting requirements of Paragraph 3 (or pursuant to the special
vesting provisions of Paragraph 4) to a maximum of ____ (__) times the Target
Number of Performance Shares. In exercising such discretion, the Plan
Administrator shall take into account the Corporation’s success as a
consolidated entity as measured in terms of total shareholder return over the
Performance Period, whether measured absolutely or in comparison to a defined
peer group, as determined in the Plan Administrator’s sole discretion.


6.    Adjustment in Shares. Should any change be made to the Class A Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin–off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of the outstanding shares of Class A Common Stock be
substantially reduced as a result of a spin–off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization of the Corporation, then equitable adjustments shall be
made by the Plan Administrator to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change. The
determination of the Plan Administrator shall be final, binding and conclusive.
In the event of any Change in Control transaction, the provisions of Paragraph 4
shall be controlling.


7.    Issuance or Distribution of Vested Shares or Other Amounts.


(a)    Except as otherwise provided in Paragraph 4 or Paragraph 7(b) below and
subject to the cut–back provisions of Paragraph 5 above, the shares of Class A
Common Stock to which the Participant becomes entitled pursuant to the
Performance and Service vesting provisions of Paragraphs 1 and 3 shall be issued
as soon as reasonably practicable following the completion of the Performance
Period, but no later than the later of (A) the last day of the calendar year in
which such Performance Period ends or (B) the fifteenth (15th) day of the third
(3rd) calendar month following the last day of such Performance Period.


(b)    Should Participant’s Service terminate prior to the completion of the
Performance Period under circumstances entitling Participant to a
Service–vesting credit under Paragraph 3(b) of this Agreement, then any shares
of Class A Common Stock to which Participant subsequently become entitled upon
the attainment of the Performance Goal and such Service–vesting credit shall be
issued to Participant, subject to his timely satisfaction of the applicable
general release requirements of Sections 4 and 8 of the Extended Employment
Agreement and the cut provisions of Paragraph 5 above, as soon as
administratively practicable following the completion of the Performance Period,
but no later than the later of (A) the last

5

--------------------------------------------------------------------------------



day of the calendar year in which such Performance Period ends or (B) the
fifteenth (15th) day of the third (3rd) calendar month following the last day of
such Performance Period.


(c)    The Corporation shall, on the applicable issuance date, issue to or on
behalf of the Participant a certificate (which may be in electronic form) for
the shares of Class A Common Stock in which the Participant vests pursuant to
the performance and Service vesting provisions of Paragraphs 1 and 3 or the
special vesting provisions of Paragraph 4.


(d)    Except as otherwise provided in Paragraph 4, no shares of Class A Common
Stock shall be issued prior to the completion of the Performance Period. No
fractional share of Class A Common Stock shall be issued pursuant to this Award,
and any fractional share resulting from any calculation made in accordance with
the terms of this Agreement shall be rounded down to the next whole share of
Class A Common Stock.


(e)    The Corporation shall collect the applicable Withholding Taxes with
respect to all shares of Class A Common Stock which vest and become issuable
pursuant to the provisions of this Agreement through the following automatic
share withholding method:
  
–    On the applicable issuance date, the Corporation shall withhold, from the
vested shares of Class A Common Stock otherwise issuable to the Participant at
that time, a portion of those shares with a Fair Market Value (measured as of
the issuance date) equal to the applicable Withholding Taxes; provided, however
, that the number of shares of Class A Common Stock which the Corporation shall
be required to so withhold shall not exceed in Fair Market Value (other than by
reason of the rounding up of any fractional share to the next whole share) the
amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. The Participant hereby expressly authorizes the Corporation to
withhold any such additional fractional share that is needed to round up the
share withholding to the next whole share of Class A Common Stock, with the Fair
Market Value of that additional fractional share to be added to the amount of
taxes withheld by the Corporation from his or her wages for the calendar year in
which the issuance date occurs, and to report that additional tax withholding as
part of his or her W–2 tax withholdings for such year.


(f)    Except as otherwise provided in Paragraph 4 or this Paragraph 7, the
settlement of all Performance or Performance–Qualified Shares which vest under
the Award shall be made solely in shares of Class A Common Stock.


8.    Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting, dividend or liquidation rights, with
respect to the shares of Class A Common Stock underlying the Award until
Participant becomes the record holder of those shares upon their actual issuance
following the Corporation’s collection of the applicable Withholding Taxes.


9.    Code Section 409A


(a)    It is the intention of the parties that the provisions of this Agreement
shall comply with the requirements of the short–term deferral exception to
Section 409A of the Code and Treasury Regulations Section 1.409A–1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A

6

--------------------------------------------------------------------------------



applicable to such short–term deferral exception, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
requirements or limitations of Code Section 409A and the Treasury Regulations
thereunder that apply to such exception.


(b)    If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Code Section 409A, then the following
provisions shall apply:


–    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant until the date of
Participant’s Separation from Service or as soon thereafter as administratively
practicable, but in no event later than the later of (i) the last day of the
calendar year in which such Separation from Service occurs or (ii) the fifteenth
day of the third calendar month following the date of such Separation from
Service.


–    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s Separation from
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A–1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first day of the seventh (7th) month following
the date of Participant’s Separation from Service or, if earlier, the first day
of the month immediately following the date the Corporation receives proof of
Participant’s death.


–   No shares of Class A Common stock or other amounts attributable to such
shares that vest and become issuable or payable under Paragraph 4 of this
Agreement by reason of a Change in Control of the Corporation or a Change in
Control of the Apollo Global Subsidiary shall be issued or distributed to the
Participant at the time of the applicable Change in Control event unless that
transaction also as the Participant qualifies as a change in control event under
Code Section 409A and the Treasury Regulations thereunder. In the absence of
such a qualifying change in control, the issuance of the shares of Class A
Common Stock or the distribution of any other amounts attributable to such
shares shall not be made until the earlier of (i) the specified completion date
of the entire _______ (___) calendar–month Performance Period or (ii) the
effective date of a Change in Control that constitutes as to the Participant a
qualifying a change in control event under Code Section 409A and the Treasury
Regulations thereunder, or as soon as administratively practicable following the
applicable event, but in no event later than the fifteenth (15th) day of the
third (3rd) calendar month following the date of that event.


–    In no event shall the Participant have the right to determine the calendar
year in which such issuance or distribution is to occur. Accordingly, if the
time period for delivery of the Participant’s requisite release pursuant to
Section 4 and 8 of the Extended Employment Agreement spans two taxable years,
any issuance or distribution under this

7

--------------------------------------------------------------------------------



Agreement that would otherwise be triggered by that release will not be effected
during that period but will instead be effected during the remainder of the
applicable time period for effecting that issuance or distribution in accordance
with the terms of this Agreement.


10.    Compliance with Laws and Regulations. The issuance of shares of Class A
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such issuance.


11.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected by properly
addressed electronic mail delivery. Any notice required to be given or delivered
to Participant shall be in writing and addressed to the Participant at the most
recent address then on file for the Participant in the Human Resources
Department of the Corporation or the Apollo Global Subsidiary. All notices shall
be deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


12.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.


13.    Benefit Limitation. Notwithstanding any provision to the contrary in this
Agreement, should any accelerated vesting of the Shares subject to this Award in
connection with a Change in Control transaction constitute a parachute payment
under Code Section 280G, then such vesting acceleration shall be subject to the
benefit limitation provisions of Section ___ of the Employment Agreement.


14.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


15.    Conflicting Provisions. This Award has been granted pursuant to the terms
of the Extended Employment Agreement, and this Agreement and the Award evidenced
by such Agreement are subject to the terms of the Employment Agreement. In the
event of any conflict between the provisions of the Employment Agreement and
this Agreement or the Incentive Plan, the provisions of the Extended Employment
Agreement shall be controlling.


16.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict–of–laws rules.


17.    Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to remain in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation or Participant, which rights are hereby expressly reserved by each,
to terminate Participant’s Service at any time for any reason, with or without
cause.


18.    Proprietary Information and Intellectual Property Agreement. The
Participant accepts and agrees to comply with the terms of the Corporation’s
Proprietary Information and Intellectual Property Agreement (“PIIPA”), attached
hereto as Appendix B and incorporated herein by reference.

8

--------------------------------------------------------------------------------





19.    Participant Acceptance. Participant must accept the terms and conditions
of this Agreement, including the PIIPA, either electronically through the
electronic acceptance procedure established by the Corporation or through a
written acceptance delivered to the Corporation in a form satisfactory to the
Corporation. In no event shall any shares of Class A Common Stock be issued
under this Agreement in the absence of such acceptance.


IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be executed
on its behalf by its duly–authorized officer on the day and year first indicated
above.


 
 
APOLLO GROUP, INC.
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
PARTICIPANT
 
 
 
 




9

--------------------------------------------------------------------------------





APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement:


A.    Agreement shall mean this Performance Share Award Agreement.


B.    Apollo Global Subsidiary shall mean Apollo Global, Inc., a Delaware
corporation that is a majority–owned subsidiary of the Corporation, and any
successor corporation to Apollo Global, Inc.


C.    Award shall mean the award of Performance Shares made to the Participant
pursuant to the terms of this Agreement.


D.    Award Date shall mean the date the award of Performance Shares is made to
the Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


E.    Board shall mean the Corporation’s Board of Directors.


F.    Cause (if applicable) shall have the meaning assigned to such term in the
Participant’s Employment Agreement, as in effect on the Award Date.


G.    Change in Control shall, with respect to a Change in Control of the
Corporation, have the meaning assigned to such term in Section 3.1(e) of the
Plan. The term Change in Control shall, with respect to a Change in Control of
the Apollo Global Subsidiary, mean a change in ownership or control of such
entity effected through either of the following transactions:


(i)    the acquisition by any person or group of persons comprising a “group”
within the meaning of Rule 13d–5(b)(1) of the 1934 Act (other than the
Corporation or a person that, prior to such transaction, directly or indirectly
controls, is controlled by or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d–3 of the 1934 Act) of
securities (A) possessing more than fifty percent (50%) of the total combined
voting power of the outstanding voting securities of the Apollo Global
Subsidiary or (B) representing more than fifty percent (50%) of the total fair
market value of the outstanding equity securities of the Apollo Global
Subsidiary; or


(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Apollo Global Subsidiary other than to the Corporation or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by or is under common control with, the Corporation.


H.    Code shall mean the Internal Revenue Code of 1986, as amended.


I    Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.


J.    Corporation shall mean Apollo Group, Inc., an Arizona corporation, and any
successor corporation to Apollo Group, Inc. which shall by appropriate action
adopt the Plan.



10

--------------------------------------------------------------------------------



K.    Disability shall have the meaning assigned to such term in the
Participant’s Employment Agreement, as in effect on the Award Date


ALTERNATIVE


K.    Disability shall mean any illness or other physical or mental condition of
the Participant that is permanent and continuous in nature and renders the
Participant incapable of performing his or her customary and usual duties for
the Corporation (or any Subsidiary employing of the Participant). The Plan
Administrator may require such medical or other evidence as it may deem
necessary in order to judge the nature and permanency of Participant’s
condition.


L.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.


M.    Employment Agreement (if applicable) shall mean the Employment Agreement
between the Corporation and Participant dated _____________________.


N.    Fair Market Value per share of Class A Common Stock on any relevant date
shall be the closing price per share of such Class A Common Stock on date in
question on the Stock Exchange serving as the primary market for the Class A
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.


O.    Good Reason (if applicable) shall have the meaning assigned to such term
in the Employment Agreement, as in effect on the Award Date.


P.    Involuntary Termination (if applicable) shall mean the unilateral
termination of the Participant’s Service by the Corporation (or any Subsidiary
employing Participant) for any reason other than a Termination for Cause;
provided, however, in no event shall an Involuntary Termination be deemed to
occur in the event the Participant’s Service terminates by reason of his or her
death or disability.


Q.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.


R.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.


S.    Performance Goal shall mean the performance goal specified in Schedule I
to this Agreement.


T.    Performance Period shall mean the period specified on attached Schedule I
to this Agreement over which the attainment of the Performance Goal is to be
measured.


U.    Performance–Qualified Shares shall mean the maximum number of shares of
Class A Common Stock in which Participant can vest based on the level at which
the Performance Goal for the

11

--------------------------------------------------------------------------------



Performance Period is attained and shall be calculated in accordance with the
provisions of this Agreement. In no event shall the number of such
Performance–Qualified Shares exceed ______ percent (____%) of the Target Number
of Performance Shares set forth in Paragraph 1 of this Agreement.


V.    Performance Share shall mean the phantom shares of Class A Common Stock
awarded under this Agreement which will entitle Participant to receive one or
more actual shares of Class A Common Stock pursuant to this Award upon the
satisfaction of the performance and Service vesting requirements applicable to
such Award.


W.    Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended or
restated from time to time.


X.    Plan Administrator shall mean the Compensation Committee of the Board
acting in its capacity as administrator of the Plan.


Y.    Service shall mean Participant’s performance of services for the
Corporation (or any Subsidiary) in the capacity of an Employee. For purposes of
this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of the either of the following events: (i) Participant no longer
performs services in an Employee capacity for the Corporation (or any
Subsidiary) or (ii) the entity for which Participant performs services in an
Employee capacity ceases to remain a Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.


Z.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of death, retirement or termination of employment. Participant
shall be deemed to have terminated employment for such purpose at such time as
the level of his or her bona fide services to be performed as an Employee (or as
a consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty–six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.


AA.    Service Segment shall mean each consecutive twelve (12) calendar–month
period of continued Service completed by the Participant within the ___________
(__) calendar–month Performance Period beginning __________ and ending
__________, with the first such segment to be measured from __________ to
___________ the second such segment to be measured from _______________ to
______________ and the final such segment to be measured from _____________ to
__________.


BB.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.


CC.    Subsidiary shall, with respect to the Corporation, mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. Subsidiary shall, with
respect to the Apollo Global Subsidiary,

12

--------------------------------------------------------------------------------



mean any corporation (other than the Apollo Global Subsidiary) in an unbroken
chain of corporations beginning with the Apollo Global Subsidiary, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


DD.    Target Number of Performance Shares shall mean the number of Performance
Shares that will be converted into actual shares of Class A Common Stock on a
one–for–one basis if the Performance Goal is attained at the Target (100%) Level
specified in attached Schedule I.


EE.    Termination for Cause (if applicable) shall mean the termination of the
Participant’s Service by the Corporation (or any Subsidiary employing
Participant) for one or more of the following reasons:


(i)    repeated dereliction of the material duties and responsibilities of his
or her position with the Corporation (or any Subsidiary);


(ii)    misconduct, insubordination or failure to comply with the policies of
the Corporation (or any Subsidiary employing the Participant) governing employee
conduct and procedures;


(iii)    excessive lateness or absenteeism;


(iv)    conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;


(v)    commission of any act of fraud against, or the misappropriation of
property belonging to, the Corporation (or any Subsidiary);


(vi)    commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;


(vii)    any other misconduct adversely affecting the business or affairs of the
Corporation (or any Subsidiary); or


(viii)    a material breach of any agreement the Participant may have at the
time with the Corporation (or any Parent or Subsidiary employing the
Participant), including (without limitation) any proprietary information,
non–disclosure or confidentiality agreement.


FF.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under the Award and any
phantom dividend equivalents distributed with respect to those shares.



13

--------------------------------------------------------------------------------





APPENDIX B


PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY
AGREEMENT


This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my employment with Apollo Group, Inc., is a condition
of my employment, and is a material part of the consideration for my employment
by the Company. The headings contained in this PIIPA are for convenience only,
have no legal significance, and are not intended to change or limit this PIIPA
in any matter whatsoever. Capitalized terms not defined in this PIIPA have the
meanings ascribed to them in the Company’s Intellectual Property Policy. I have
read and agree to comply with such policy. I understand that the Intellectual
Property Policy may be amended from time to time by the Company. I further
understand and agree that I am obligated to comply with such amendments and will
review this policy periodically to ensure that I am aware of such amendments. If
there is any conflict between the terms of such policy and this PIIPA, the terms
of this PIIPA will prevail.


A.    Definitions
1.    The “Company”
As used in this PIIPA, the “Company” refers to Apollo Group, Inc., each of its
subsidiaries, parent companies, and successors and assigns. A subsidiary is any
company that is directly or indirectly, wholly or partially, owned by Apollo
Group, Inc. I recognize and agree that my obligations under this PIIPA and all
terms of this PIIPA apply to me regardless of whether I am employed by or
provide services to Apollo Group, Inc. or any subsidiary, parent company,
successor or assign of Apollo Group, Inc.
2.    “Proprietary Information”
I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):
a.the Company’s Lead List which is comprised of prospective students;


b.data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;


c.information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof;

14

--------------------------------------------------------------------------------



d.the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;


e.the certification training materials and processes for the certification of
the Company’s student advisors (known as the ACU online learning system
program), including, but not limited to, the tests taken, materials provided and
course work;


f.the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;


g.salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company, all
business models and financial information, data and materials of the Company not
otherwise available to the general public through the Company’s Annual Report or
otherwise;


h.all market research or works for hire materials, including, but not limited
to, industry data, demographics, company profiles and/or specific consumer
behavior information, all monthly financial, statistical and operational
information and reports, and all other information concerning enrollment by
campus, profit and loss per campus and the terms of any lease;


i.all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;


j.all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;


k.information provided to the Company from a third party under a non–disclosure
agreement;


l.    the “Personally Identifiable Information” of any individual that is known
or accessible as a result of employment with the Company. “Personally
Identifiable Information” includes, but is not limited to information that is
directly associated with a specific person such as a name, address, telephone
number, e–mail address, or information about activities directly linked to that
person. It also includes, but is not limited to, “Education Records” as that
term is defined in the Family Educational Rights and Privacy Act of 1974, as
amended.
I understand and agree that my employment creates a relationship of confidence
and trust between the Company and me with respect to Proprietary Information.
3.    “Company Documents and Materials”
I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.

15

--------------------------------------------------------------------------------



“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models and any information recorded in any other form
whatsoever. “Company Documents and Materials” also include copies of any of the
foregoing.
B.    Assignment of Rights and Confidentiality Requirements
All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company any and
all rights, title and interest I may have or acquire in such Proprietary
Information.
At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company as specified in the Company’s Schedule of
Executive Authority (“SEA”), except as may be necessary in the ordinary course
of performing my duties to the Company. I acknowledge that, without prejudice to
any and all rights of the Company, an injunction is the only effective remedy to
protect the Company’s rights and property as set out herein.
C.    Maintenance and Return of Company Documents and Materials
I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.
I agree that during my employment by the Company, I will not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company,
except in connection with performing the duties of my employment. I further
agree that, immediately upon the termination of my employment by me or by the
Company for any reason, or during my employment if so requested by the Company,
I will return all Company Documents and Materials, apparatus, equipment and
other physical property, or any reproduction of such property, excepting only
(i) my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this PIIPA.
D.    Disclosure of Intellectual Property to the Company
I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know–how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
employment.
I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my employment with the Company which resulted, in whole or in

16

--------------------------------------------------------------------------------



part, from my prior employment by the Company. Such disclosures shall be
received by the Company in confidence (to the extent such Company Intellectual
Property are not assigned to the Company pursuant to Section (E) below) and do
not extend the assignment made in Section (E) below.
I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:
1.    Creation;
2.    A request by Intellectual Property (“IP”) Counsel, as appointed by the
Company’s General Counsel, or a designee of IP Counsel;
3.    As required by any applicable External Sponsor contract, by this
Agreement, or by any other Company policy;
4.    A determination is made by me that the Company or an External Sponsor may
have an interest in the Intellectual Property.
I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non–confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an Employee or the Company
intends to obtain, or is likely to receive, economic gain from the use or
disposition of the Intellectual Property.
I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not obligate me to assign to the Company any of my rights in
Intellectual Property that does not qualify as Company Intellectual Property.
“Company Intellectual Property” is Intellectual Property that: (a) is created in
the scope of my employment; (b) is developed, in whole or in part, by the use of
Company Resources (excluding resources accessed and used entirely as part of a
student or faculty academic endeavor at any subsidiary); (c) relates to the
business of the Company or to the Company’s actual or demonstratably anticipated
strategies, plans or research and development; or (d) contains Company
Proprietary Information. Company Resources include, but are not limited to the
following resources owned or controlled by Apollo Group, Inc., or a subsidiary:
facilities, computers, research funding, resources for asynchronous or distance
learning programs, paid time within the employment period, assistance of support
staff, telecommunication services, central computing resources, instructional or
graphic design or other production services, Company trade secret information,
and any other equipment, technologies or facilities.
E.    Right to New Ideas
1.    Assignment of Intellectual Property to the Company
I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during my employment shall be the sole property of the Company to the
maximum extent permitted by applicable law. However, any Intellectual Property
that I make, discover, conceive, reduce to practice or develop (in whole or in
part, either alone or jointly with others) during my employment shall not be the
sole property of the Company so long as such Intellectual Property does not
qualify as Company Intellectual Property.

17

--------------------------------------------------------------------------------



The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.
I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully–owned by the Company
into Company Intellectual Property.
If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty–free, fully paid–up,
irrevocable, perpetual, sublicensable, worldwide license to make, have made,
modify, use, market, sell and distribute any such Intellectual Property as part
of or in connection with Company Intellectual Property or Company product,
service or process in any media now known or later developed.
Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.
2.    Works Made for Hire
I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.


3.    Cooperation
I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
PIIPA and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with Company Intellectual Property and improvements thereto in any
and all jurisdictions. Such acts may include (without limitation) execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint and agree to appoint the Company and its duly
authorized officers and agents, as my agents and attorneys to act for and on my
behalf and instead of me, to execute and file any documents, applications or
related findings and to do all other lawfully permitted acts in the same manner
as I could do to further the purposes set forth above in this Subsection 3,
including (without limitation) the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.
4.    Assignment or Waiver of Moral Rights
Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to

18

--------------------------------------------------------------------------------



the extent the following is allowed by the laws in the various jurisdictions
where Moral Rights exist, I hereby waive the whole of my Moral Rights in any
work and warrant that any work created by me is original.
5.    List of Intellectual Property
I have attached hereto as Exhibit A a complete list of all Intellectual Property
or improvements to which I claim ownership and that I desire to remove from the
operation of this PIIPA (except for the license granted in Section (E)(1)
above), and I acknowledge and agree that such list is complete. If no such list
is attached to this PIIPA, I represent that I have no such Intellectual Property
at the time of signing this PIIPA.
F.    Company Authorization for Publication


Prior to my submitting or disclosing for possible non–confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the SEA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.
G.    Former Employer’s and Others’ Information
I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my employment by the Company.
I agree that I will not disclose to the Company, or use in the performance of my
duties and responsibilities as an employee of the Company, any trade secrets or
confidential or proprietary information or material belonging to any previous
employers or other person or entity.
H.    Competition; Non–Solicitation of Employees
I agree that (a) during the term of my employment by the Company, I will not
engage in any employment or business activity that is competitive with, or which
could conflict with my employment by the Company without first disclosing such
activity to the Company and obtaining its express written approval, which may be
denied in the Company’s sole discretion, and (b) for the period of my employment
by the Company and for one (1) year thereafter, I will not, either directly or
indirectly, solicit, attempt to solicit, or assist in the solicitation of any
employee, independent contractor, or consultant of the Company for whom I had
managerial responsibility, to whom I reported, with whom I participated on
Company teams or projects, or about whom I gained confidential salary or
performance information, to terminate his or her relationship with the Company.
If there is a conflict between this provision and any restrictive covenants
contained in any employment agreement executed by me and the Company, the
provisions of the employment agreement will govern.
I.    At–Will Employment
I understand that my employment with the Company is not for a definite term and
either I or the Company can terminate the employment relationship at any time,
with or without cause or advance notice, subject to any severance benefits to
which I may become entitled to pursuant to the provisions of any employment
agreement in effect at the time between me and the Company. The terms of this
Agreement survive the termination of employment as provided for herein.

19

--------------------------------------------------------------------------------



J.    Reformation and Severability
I agree that if any provision, or portion of a provision, of this Agreement is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this Agreement be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this Agreement and this Agreement shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.
K.    Authorization for Post–Termination Notification of Obligations under PIIPA
I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
employment with the Company of my ongoing obligations under this PIIPA.
L.    Entire Agreement
This PIIPA sets forth the entire agreement and understanding between the Company
and me relating to the subject matters covered therein, and this PIIPA merges,
cancels, supersedes and replaces all prior discussions between us, including
(without limitation) any and all statements, representations, negotiations,
promises or agreements relating to the subject matters covered by this PIIPA
that may have been made by any officer, employee or representative of the
Company. Furthermore, any subsequent change(s) to my job duties,
responsibilities, title, reporting level or relationship, compensation,
benefits, regular place of employment or any other term or condition of my
employment with the Company shall not affect the validity or scope of this
Agreement which shall remain in full force and effect notwithstanding any such
change(s).
M.    Effective Date
This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of the Company.
N.    Governing Law
Although I may work for the Company outside of Arizona or the United States, I
understand and agree that this Agreement will be interpreted and enforced in
accordance with the laws of the State of Arizona.
I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.

20

--------------------------------------------------------------------------------



Date:
 
 
 
 
 
 
 
Employee Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Name [Please Print]
 
 
 
 
 
For Apollo Group, Inc.:
 
 
 
 
 
 
 
 
Brian L. Swartz
 
 
 
SVP and CFO
 
 
 




21

--------------------------------------------------------------------------------




EXHIBIT A
1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my employment by the Company that have been made or discovered
or conceived or first reduced to practice by me or jointly with others prior to
my employment by the Company that I desire to remove from the operation of the
Company’s Proprietary Information and Intellectual Property Agreement (“PIIPA”),
except for the license granted in Section (E)(2) of the PIIPA:



    
No Intellectual Property.

    
See below:









    
See _____ (#) additional sheets attached.



2.
I propose to bring to my employment the following materials and documents of a
former employer or other person/entity:



    
No materials or documents

    
See below:









    
See ____ (#) additional sheet(s) attached:







Date:
 
 
 
 
 
 
Employee Signature
 
 
 
 




22

--------------------------------------------------------------------------------





SCHEDULE I
PERFORMANCE GOAL AND PERFORMANCE PERIOD


PERFORMANCE PERIOD


The measurement period for the Performance Shares awarded to Participant shall
be the _____________ (___ ) calendar–month period beginning ____________ and
ending _________ (the “Performance Period”).


PERFORMANCE GOAL FOR PERFORMANCE VESTING


Performance Goal –


SPECIFY ONE OR MORE FINANCIAL METRICS RELATING TO APOLLO GLOBAL, INC.


Performance–Qualified Shares: The actual number of Performance–Qualified Shares
may range from 0% to ______% of the Target Number of Performance Shares
designated in Paragraph 1 of this Agreement, with the actual percentage to be
determined on the basis of the level at which the Performance Goal or Goals are
attained.


The level at which the Performance Goal or Goals are attained shall be
determined and certified by the Plan Administrator within ninety (90) days after
the completion of the Performance Period, and on the basis of that
certification, the Performance Shares subject to this Award shall convert into a
number of Performance–Qualified Shares determined by multiplying the Target
Number of Performance Shares set forth in Paragraph 1 of this Agreement by the
percentage specified below that corresponds to the level of attainment certified
by the Plan Administrator.
In no event, however, shall the maximum number of the shares of the
Corporation’s Class A Common Stock that may qualify as Performance–Qualified
Shares exceed ____% of the Target Number of Performance Shares set forth in
Paragraph 1 of this Agreement, and none of the Performance Shares shall convert
into Performance–Qualified Shares if the threshold level of the Performance Goal
or Goals is not attained.
Schedule for Determining Number of Performance–Qualified Shares Based on
Performance Goal Attainment:
SPECIFY SCHEDULE OF CONVERSION PERCENTAGES







23